Title: To Benjamin Franklin from Jan Ingenhousz, 4 January 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna January 4th 1777.
A little time ago I sent you a lettre by the way of London in hopes it should soon Come to your hands in America. But a few days ago I was informed by the newspapers and private lettres that you are arrived at Paris. This piece of news as astonishing as unexspected was very agreable to me, being happy to understand, that you are safe and in good health and that I have some hopes to meet you once more upon this world. As I make no doubt but my friend mr. Collard secretary to the Dutch Ambassadour will have allready forwarded my lettre to Paris,I will not take up your time to mention any thing more of it. Tho I do not know, whether your coming upon our continent has for its object the happy reunion between the Mother country and the colonies (which I have so much the more hope is the case, as I know it was your constant opinion that the colonies should keep the seet of Gouverment out of their country, and which I wish so much the more, as I should be happy to see, that after you have so well deserved of mankind in general allready, you should accumulate your reputation with the immortal glory of having quelled a civil warr, prevented the effusion of more human blood and the fall of a mighty and generous nation) or a quiet enjoyement of the remaindre of your days, I am highly reioyced to be informed of your arrival, and I have the greatest reason to regreat my not accompagning my Imperial Master to France. You will most probably see this Monarch in disguise of a Private man, and I make no doubt but he will converse with you upon many subjects and mention my name.

If I had been informed of your undertaking this voyage my desire to see you again would have overcome my natural shiness and even aversion to ask favours for my self, and would have emboldened me to ask him the favour of taking me with him. This is now too late. But I could go by my self, and indeed I am strongly inclin’d to it. His Ser. Heighess the Prince Louis de Rohan, who being Ambassadour here honour’d me with his acquaintance and good countenance, offers me just now by a lettre an appointment in his Palais in purpose to give me a fair oportunity to meet you.I should like to accept of his offer and take the same oportunity to see our common friends of London, where my private affaires call me; for, as I have still my whole inheritance of my father in the stocks, and bankrupties become frequent, I dare scarce to trust my money in their hands.If some family of distinction desired me to inoculate their children, I should have a good excuse to ask leave to set out for that purpose. Towards the month of may I am requested to inoculate at Ratisbonne two children of the Reigning Prince of Tour and Taxis.I could make a Trip to Paris and London before that time. I will shut this lettre into that of the Prince Rouhan, and propose him my sceme. He may possibly find some body who would desire me there.
However this sceme may succeed, permit me to claim the Priviledge of an old friend, sincerely and respectfully attached to you, who desires for return of his affection a lettre of answer as soon as possible. I am dear sir Your Most obedient humble servant
J. Ingen Housz
 
Addressed: a Monsieur / Monsieur Benj. Franklin / Membre de l’Academie Royale / des Sciences de Paris, de la Societé / Royale de Londres &c.&c. / presentement / a Paris.

Notations: Dr Ingenhousz / Ingenhouss. January 4. 1777. / Letters from Dr. Ingenhousz to BF.
